Field, J.
The offer of the plaintiff to show that McLoughlin “ xvas generally reputed to be infirm in the senses of sight and hearing and in physical strength,” was made for the purpose of proving that the defendant either knew of these infirmities, or by the exercise of reasonable care would have known of them, if the jury found from other evidence that McLoughlin was infirm in these respects. For this purpose, in our opinion, the evidence was competent. The master is bound to use reasonable care in selecting his servants, and if a person is incompetent for the work he is employed to do, the fact that he is generally reputed in the community to want those qualities which are necessary for the proper performance of the work certainly has some tendency to show that the master would have found out that the servant xvas incompetent, if proper means had been taken to ascertain the qualifications of the servant. We cannot say that it may not be a matter of common repute in a community that a man is physically weak, and is partially blind and deaf. Gilman v. Eastern Railroad, 13 Allen, 433.

Exceptions sustained.